Mr. Justice Pringle
delivered the opinion of the Court.
Plaintiff in error Eyrich was charged in the county court in Glenwood Springs, Colorado, with various traffic charges arising out of an automobile accident on U.S'. Highway 6 and 24. Upon trial to the court, he was convicted. He appealed to the District Court for the County of Garfield where the conviction was affirmed. In accordance with 1965 Perm. Supp., C.R.S. 1963, 37-15-10, we granted certiorari.
Eyrich contends that admission into evidence of a bottle of liquor taken from his car as a result of a search without a warrant was improper. The record discloses that the search of the automobile was not made incident to the arrest, but was conducted after Eyrich had been in custody at the police station for quite a period of time.
The Attorney General confesses error and we agree. The search and seizure here were clearly interdicted by Preston v. United States, 376 U.S. 364, and the evidence obtained as a result of the seizure was therefore inadmissible. Mapp v. Ohio, 367 U.S. 643.
The judgment is reversed and the matter remanded to the district court for such further proceedings as are deemed advisable.